Citation Nr: 1443271	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Houston, Texas, RO. 

The Veteran testified via video before the Board in July 2011.  A transcript of that hearing has been added to the claims file. 

This matter was remanded for further development in November 2011, and following such development was returned to the Board, which denied the claims in a November 2012 decision. 

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (CAVC) which granted a Joint Motion for Remand (JMR) in June 2013.  This matter is returned to the Board for further adjudication.

In an August 2014 brief, the Veteran's attorney stated that the evidence, to include a July 2014 private examination (submitted with a waiver of AOJ review), demonstrates that his PTSD symptoms have a pronounced effect on his ability to function in the workplace.  It was further argued that he should be awarded a total disability rating either based on a schedular 100 percent rating or a 70 percent rating and TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board has included the issue on appeal as set forth above.

Additional VA treatment records dated from May 2010 to March 2014 have been submitted with a waiver of AOJ review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to afford compliance with the directives of the JMR.  Among them, the JMR pointed out that the Board erred in finding that the provisions of 38 U.S.C.A. § 1154(b) do not apply as it was not claimed that the disability was incurred in combat.  The JMR noted that the Board's earlier remand of November 2011 had found the Veteran's accounts of combat exposure were credible and consistent with the circumstances of military service, thus the presumptions of 38 U.S.C.A. § 1154(b) were to be afforded him.  

Although the December 2011 VA spine examination did discuss in hypothetical terms the question of whether the Veteran's current back disability was a result of the reported injury to his back during the combat-related incident of diving into a bunker, the examiner concluded there was no medical evidence of continuity of symptoms after service, (i.e. even assuming his story of the service injury was credible, his current back disorder was determined to not be related to service due to a lack of evidence of chronicity).  In this matter the examiner did not consider the Veteran's lay evidence, including his testimony regarding his symptoms after service.  As a layperson, he is competent to provide testimony regarding such observable symptomatology as low back pain, as well as describing medical treatments he underwent.  Thus the Board finds that this matter must be returned for an addendum opinion as to the etiology of the current back disorder, with readjudication to include the provisions of 38 U.S.C.A. § 1154(b).

In regards to the PTSD issue the JMR pointed out problems with the Board's analysis to include the Board having failed to fully address certain evidence including the fact that the Veteran was divorcing his wife of over 30 years and began living by himself, evidence of suicidal ideation and evidence suggesting he was unable to keep his job due to problems being able to tolerate his workplace due to his mental condition.  

Additionally, the record indicates that the Veteran is still receiving treatment from VA for his service-connected PTSD, with the most recent treatment records dated in March 2014.  Current VA treatment records should be associated with the claims file.  The Board further notes that a private psychiatric evaluation date in July 2014 has also been submitted, with findings from this evaluator that describe more severe symptomatology than that demonstrated by the recent VA treatment records.  There was also a question of whether symptoms from separate psychiatric factors  (diagnosed on the March 2009 VA examination as major depressive disorder and obsessive personality features) should actually be considered as part of the PTSD symptoms.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus further development is warranted to include obtaining a new VA examination to address the current severity of his PTSD. 

Regarding the inferred TDIU claim, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. 55.  

As pointed out in the introduction, the Veteran's inferred claim of TDIU should be adjudicated on remand as part of his claim for an increased initial evaluation for PTSD.  The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work. Friscia v. Brown, 7 Vet. App. 294 (1994).   

Further, a review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  The Board also notes that the TDIU claim is inextricably intertwined with the service connection claim for a back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU issue, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU. 

2.  Obtain any VA treatment records not already obtained for the Veteran from VA's Houston, Texas Healthcare system, or any other VA facility at which he has received treatment since March 25, 2014.  If no such records are available, that fact must be noted for the record. 

3.  The AOJ should return the claims file to the examiner who conducted the December 2011 VA spinal disorders examination.  If this examiner is no longer available, the file should be forwarded to another appropriate specialist.  Following review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spine disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  The examiner is to presume credible the Veteran's account of an injury to the back following a fall into a bunker during service.  The examiner must also consider the competent lay statements and testimony regarding the continued back symptoms treated after service in addressing this matter.  If the requested opinion cannot be provided without resort to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review. The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  If there is determined to be a coexisting nonservice-connected psychiatric disorder in addition to the PTSD, the examiner should determine whether the symptomatology from such disorder can be separated from the PTSD symptoms, and specify which symptoms are attributable to the PTSD.  If the symptoms cannot be separated from the nonservice-connected pathology, the examiner should so state.  The examiner should also address the findings and opinions made in the recent private psychiatric examination in July 2014.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability, and provide a discussion of pertinent symptomatology.  In particular, an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected PTSD.    

5.  The RO or the AMC should undertake any other development it determines to be warranted and readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



